Citation Nr: 1741705	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-32 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left knee disability.

2.  Entitlement to a rating in excess of 10 percent prior to January 18, 2017, for a right knee disability.


REPRESENTATION

Appellant represented by:	Tod M. Leaven


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel




INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from August 1970 to August 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This case was previously before the Board, most recently in April 2016, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.

In a July 2017 rating decision, the Veteran was assigned a 100 percent rating for his right knee disability, effective January 18, 2017, as the Veteran had undergone total right knee arthroplasty.  By regulation, the Veteran is entitled to 13 months of a temporary 100 percent rating following total knee arthroplasty, at which time, the Veteran's post-surgical rating would be reduced to no less than 30 percent.  A review of the record shows that the RO has already assigned a 30 percent rating scheduled to take effect on March 1, 2018, following the cessation of the temporary total rating period.   


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.

In September 2015, the Veteran was afforded a VA examination of his knees.  VA examinations for musculoskeletal disabilities must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2016).  The Board has reviewed the September 2015 VA examination report and concludes that the findings do not meet the requirements of 38 C.F.R. § 4.59 pursuant to Correia.  Further, the Veteran has continued to seek treatment for his knee disabilities since that time and as noted above, underwent total right knee arthroplasty in January 2017.  Therefore, the Board finds that further examination is necessary.  

Additionally, as noted above, the Veteran is currently in receipt of a temporary total rating for his right knee disability as a result of his January 2017 total right knee arthroplasty.  That rating extends through February 2018.  According to 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2016), following the cessation of the temporary total rating, the Veteran's right knee should be rated based on post-operative residuals.  The minimum rating legally allowable for a knee disability following total arthroplasty is 30 percent.  However, a higher rating is available for more significant post-operative residuals.  In this case, the RO has preemptively assigned a 30 percent rating, the lowest allowable under the law, to take effect on March 1, 2018.  The Board finds that the assignment of the 30 percent rating is premature.  There is no possible way to ascertain with any degree of certainty what the severity of the Veteran's right knee disability will be in the future.  Therefore, the Board finds that the Veteran should be afforded a VA examination of his right knee following the cessation of the temporary total rating to determine the current level of severity of all impairment resulting from his right knee disability.

Additionally, current treatment records should be identified and obtained before a decision is made in this case.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.  

2.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the current level of severity of all impairment resulting from the Veteran's right and left knee disabilities.  The right knee examination should not be conducted until after the post-operative temporary total rating for that knee has expired (March 1, 2018).   All indicated tests and studies must be performed.  The examiner should provide all information required for rating purposes, to specifically include testing the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joints in question and any paired joints. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.

3.  Confirm that the VA examination report and medical opinions provided comport with this remand and undertake any other development found to be warranted.

4.  Then, readjudicate the issues on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




